Title: To George Washington from Richard O’Bryen, 5 November 1793
From: O’Bryen, Richard
To: Washington, George


          
            Most Excellent Sir
            Algiers November the 5th 1793.
          
          In consequence of the Portugeese obtaining a cessation of hostilities with this
            regency, the Algerine corsairs has captured ten american vessels the masters and crews,
            amounting to one hundred and five subjects of the United States—are employed as captive
            slaves on the most laborious work. the[y] are in a distressed and naked situation.
          Mathias Skjoldebrand Esqr: the Swede Consul has befriended them by advancing them money
            to relieve theire present necessities. We hope you will order him to be reimbursed, and
            also paid for his generous advance in the ransoming of George Smith, one of the subjects
            of the United States.
          The british Nation, the natural and inviterate enemies of the United States, has
            brought about this truce or ½ peace for Portugal in order to alarm our commerce and
            prevent the United States from supplying the French in theire present glorious contest
            for liberty.
          A Portugee frigate is at present at Algiers relative to theire peace. I have reason to
            believe the[y] will obtain their peace for one million of dollars not including presents
            or the redemption of sixty five Portugee captives—The Algerine corsairs consists of ten
            sail mounting from 40 guns to 16. Those of Tunis consists of twenty corsairs mounting
            from 24 guns to—8.
          The corsairs of Algiers and Tunis in consequence of the Portugee truce has became
            masters of the western ocean, and will of course prove very detrimental to the commerce
            of the United States to Europe the fatal consequences of those american vessels being
            captured I presume is fully evident to Your Excellency’s known wisdom &
            penetration.
          
          Your Excellency will perceive that the United States has at present no alternative then
            to fit out with the greatest expedition thirty frigates and corsairs in order to stop
            those sea-robbers in capturing american vessels. Fifteen of these vessels would be
            sufficient for a defensive war in order to guard the streights of Gibralter and prevent
            the algerine and tuniseien corsairs even if combined from visiting the westen ocean—but
            in order to convince the Barbary states of the force and vigilence of American corsairs
            it would be requisite the other fifteen american corsairs should be employed in the
            Meditteranian in order to destroy many of the corsairs of the Barbary states and oblige
            them to make a peace on somewhat honourable terms with the United States.
          We should have accepted of the terms offered the United States by the Dey of Algiers
            which be assured Most Excellent Sir was raisonable considering what other Nations
              pays. But I am affraid that that favorable
            opportunity is irrevocably lost. But depend Sir that the Dey would wish to be at peace
            with the United States provided we paid equal to what the Dutch Swedes or Deans pays. We
            should be at peace with all the Barbary states. Our colours free and respected and no
            subjects of the United States slaves[.] You must needs think Sir that in case of the
            United States fiting out this proposed fleete that those subjects of the U.S. which has
            been nearly nine years in captivity that the[y] would when redeemed be a very valuable
            acquisition to the American corsairs, for by theire known experience of the wayes and
            manuvres of those crafty people, would in a great measure depend, the desired effect in
            captureing the corsairs of this Regency.
          Humanity towards the unfortunate american captives I presume will induce Youre
            Excellency to coopperate with Congress to adopt some speedy and effectual plan in order
            to restore to liberty and finally extricate the American captives from their present
            distresses. I am with the most profound respect Your Excellencys Most obedient and
            faithfull servt.
          
            Rd OBrienLate Master of the ship Dauphinof Philadelphia, captured in
              July 1785.
          
          
            American captives in Algrs 10 captured in July 1785—105 captured in October 1793 115 total. Cruisers going out in quest of more.
          
         